Citation Nr: 1529958	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-29 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for bipolar disorder, formerly diagnosed as major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel






INTRODUCTION

The Veteran served in active duty from July 1990 to March 1997.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Sioux Falls, South Dakota, which continued a 30 percent disability rating for the Veteran's bipolar disorder, formerly diagnosed as major depression, and denied service connection for post-traumatic stress disorder.  The Veteran filed a notice of disagreement in April 2011 only with respect to the continuance of the 30 percent disability rating for the bipolar disorder.  The RO issued a statement of the case (SOC) in October 2011.  The Veteran submitted a substantive appeal (VA Form 9) in November 2011.

In August 2014, the Board denied the Veteran's claim for entitlement to an increased rating in excess of 30 percent for bipolar disorder.  The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  A private attorney represented her in her appeal to the Court, whereas VA's Office of General Counsel represented the Secretary of the agency.  In April 2015, the parties filed a Joint Motion for Remand (JMR) asking the Court to vacate the Board's decision denying an increased rating in excess of 30 percent for bipolar disorder.  As reason for vacating the Board's decision denying an increased rating in excess of 30 percent for bipolar disorder, the parties agreed that the Board had failed to discuss evidence that was relevant, material, and favorable to the Veteran's claim - namely a June 2011 neuropsychological assessment (recorded as October 2011).  See Thompson v. Gober, 14 Vet. App. 187, 188 (2000) (stating that the Board must provide an adequate statement of reasons or bases "for its rejection of any material evidence favorable to the claimant"); see also Dela Cruz v. Principi, 15 Vet.App. 143, 149 (2001) (finding that the Board is not required to discuss all evidence of record but must discuss relevant evidence).

The Court granted this JMR in an April 2015 Order and since has returned the file to the Board for this additional consideration.

FINDING OF FACT

The Veteran's bipolar disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but not by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for the assignment of an increased disability rating in excess of 30 percent for service-connected bipolar disorder are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9432 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a December 2010 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The December 2010 letter also provided the Veteran with the appropriate notice with respect to the disability-rating and effective-date elements of his claim.  In any event, the Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  She also had a VA examination assessing her service-connected bipolar disorder.   The VA examination is adequate for rating this disability because the report contains the information needed to address the applicable rating criteria. See Barr v. Nicholson, 21. Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.  

In sum, the Veteran has been afforded a meaningful opportunity to participate effectively in the development of this claim.  She has not identified any outstanding evidence that could support this claim; and there is no evidence of any prejudicial VA error in notifying or assisting her with this claim or that could otherwise affect the essential fairness of its adjudication.  Accordingly, the Board will proceed to deciding this claim.
II. Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran has claimed entitlement to an increased rating in excess of 30 percent for bipolar disorder.  In October 2011, the Veteran's disability was recoded under Diagnostic Code 9432 to reflect the change in her medical diagnosis from major depressive disorder to bipolar disorder.

Bipolar disorder is evaluated pursuant to the VA's General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  C.F.R. § 4.130, Diagnostic Code 9432.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Maxeran Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, 16 Vet App at 444.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Applying the criteria to the facts of this case, the Board finds that a rating in excess of 30 percent for bipolar disorder is not warranted.  The credible lay and medical evidence shows that the Veteran's service-connected bipolar disorder has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, and chronic sleep impairment. 

At a November 2009 VA treatment visit, the Veteran complained of being depressed, having heart palpitations and tobacco use disorder.  She complained of having fatigue, weakness and night sweats.  She admitted having stress, anxiety, and depression.  She denied having suicidal thoughts, moodiness, hearing voices, sleep disturbance, obsessions, nightmares, and thoughts of harming self or others. Veteran stated she had work and family problems - financial and truck breakdown problems.  She became tearful when discussing a past abortion. She reported being raped while in service but not reporting the incident.  She indicated smoking one and a half packs of cigarettes a day and having one to four drinks on weekends. She denied any drug use and alcohol or drug dependence. 

The Veteran reported for a December 2009 VA mental health clinic intake visit.  She was provisionally diagnosed with mood disorder, not otherwise specified and provisionally diagnosed for bipolar disorder type 1 versus type 2, PTSD, anxiety disorder, generalized anxiety disorder, and major depressive disorder. The clinician assigned a GAF score of 65.  She appeared for her appointment casually dressed, well groomed, with a dysphoric mood and mildly labile affect, and pleasant and quite talkative.  She spoke coherently and logically at a moderate rate with normal volume and rhythm.  Her sensorium was clear and her immediate and recent memory was intact.  The clinician noted her attention and concentration as below average and her insight and judgment as fair.  The Veteran recounted having disorganized thoughts which affected her ability to complete tasks.  She denied suicidal thoughts, hallucinations, delusions, obsessions or compulsions.  She recounted getting "snippy" and irritable. She stated sleeping anywhere from four to 13 hours per night due to her truck driving schedule and at times having difficulty waking up. She reported smoking one and a half packs of cigarettes a day and occasionally drinking alcohol on the weekends.  She denied using any illicit drugs. She also recounted having marital difficulties with her husband of 13 years.  She described concerns of infidelity and receiving no help around the home or financially.  She identified being a truck driver and having weekend businesses involving karaoke and painting.

In January 2010 the Veteran appeared for a VA outpatient psychological evaluation normally groomed and with adequate hygiene.  The evaluator noted her mood was anxious and depressed with varied affect between tearfulness and mood incongruent.  Her attention, concentration, recent and remote memory all appeared adequate.  Her thought processes were normal with no suicidal or homicidal ideation.  She exhibited no evidence of psychosis.  Her speech was normal with linear and goal directed content.  She was cooperative and displayed adequate eye contact, judgment, insight, and impulse control.  The Veteran reported using humor to relieve stress.  The evaluator assigned the Veteran a GAF score of 60. 

A February 2010 mental health clinic report notes the Veteran was well groomed and pleasant, maintained eye-contact, had a neutral mood with full and appropriate affect but was less forthcoming than prior visits.  Her speech was coherent and logical with no pressured speech, looseness of association, or flight of ideas.  She denied self-harm or suicidal ideation. Her insight and judgment were intact and her sensorium was clear.  The clinician assigned a GAF score of 65.

A March 2010 VA mental health clinic report notes the Veteran was adequately groomed, was polite and pleasant, maintained good eye contact, and had a calm and neutral mood with full and appropriate affect.  Her speech was coherent and logical without any pressured speech, looseness of associations, or flight of ideas.  She denied self-harm and suicidal ideations.  Her insight and judgment were intact and her sensorium was clear.  The clinician assigned a GAF score of 65.

A March 2010 VA psychotherapy note reflects the clinician's observation of the Veteran's depressive symptoms demonstrated through increased anger, irritability, expressions of sarcasm, and some tearfulness and manic symptoms shown by inappropriate laughter and pressured and tangential speech.  She reported having continued symptoms of depression and difficulties with her husband due to his infidelity.  She stated she cut back her karaoke hours to appease her husband and this resulted in serious financial trouble.  The clinician noted the Veteran's normal grooming and adequate hygiene, depressed mood, and mood congruent and labile affect. Veteran's attention and concentration was normal as well as her recent and remote memory.  Her thought processes were normal without any suicidal or homicidal ideation.  Her speech was pressured with tangential content. She was noted as being guarded and defensive and making multiple sarcastic and evasive comments.  The clinician noted the Veteran made appropriate eye contact, appeared to have mildly impaired judgment, insight, and impulse control and displayed no evidence of hallucinations.

A March 2010 VA mental health clinic report notes the Veteran was well groomed, pleasant, and polite.  The clinician noted the Veteran maintained good eye contact, displayed a calm and neutral mood, and showed full and appropriate affect.  Her speech was coherent and logical without pressured speech, looseness of association or flight of ideas.  She denied hypomanic/manic symptoms, changes in sleep, anhedonia, depressive symptoms, self-harm, or suicidal ideation.  Her insight and judgment were intact and her sensorium was clear.  She reported experiencing fewer crying spells and improved relationship and communication with her spouse.  The clinician gave a GAF score of 65.

At an April 2010 initial mental health treatment plan visit with a VA psychologist, the Veteran was diagnosed with bipolar II and borderline personality disorders and assigned a GAF score of 60.

The Veteran appeared for an April 2010 VA mental health clinic visit casually dressed and well groomed.  She was slightly tearful, talkative and maintained good eye contact.  She displayed dysphoric mood, full and appropriate affect, and coherent and logical speech with no looseness of associations or flight of ideas and not tangential or circumstantial.  She denied self-harm or suicidal ideation.  Her insight and judgment were intact and her sensorium was clear.  She complained of feeling depressed, having difficulty sleeping, and feeling lonely.  She reported feelings of sadness were greater when she was on the road trucking and less when she is able to distract herself when she was home with her husband and friends.  She was assigned a GAF range score of 65-70. 

In a May 2010 VA mental health clinic note, the treating clinician noted the Veteran was pleasant, cooperative and talkative.  She maintained good eye contact, displayed a neutral mood, showed full and appropriate affect, and spoke coherently and logically with no looseness of association or flight of ideas.  The Veteran's speech was not tangential or circumstantial.  Her insight and judgment were intact and her sensorium was clear.  She denied self-harm or suicidal ideation. She reported picking up more weekend "karaoke gigs" to earn a little extra money.  She recounted having a fun weekend of evening dancing.  A GAF score of 65-70 was given.

A May 2010 VA psychotherapy note reflects the clinician's observations of the Veteran's normal grooming, adequate hygiene, depressed and anxious mood, congruent and tearful affect, normal attention and concentration, normal recent and remote memory, and normal thought processes with no current suicidal or homicidal ideation.  She displayed no evidence of hallucinations and her speech was pressured with linear and goal directed content.  The Veteran's eye contact was evasive while her judgment, insight and impulse control was observed to be adequate.  The Veteran expressed her grief with extreme feelings of guilt and shame associated with her previous abortion.  She reported that she was attempting to rejoin her religious organization which she had left some 17 years ago.  She was diagnosed with bipolar disorder type II.

A June 2010 VA mental health clinic note reflects the Veteran's pleasant, cooperative, and talkative behavior.  She displayed a mildly dysphoric mood, a full and appropriate affect, coherent and logical speech without looseness of association or flight of ideas which was not tangential or circumstantial.  She denied self-harm and suicidal ideation.  Her sensorium was clear and her insight and judgment were intact.  She reported she had recently been ticketed for driving under the influence and was obtaining legal representation for her court appearance.  She also reported being worried about her husband's excessive drinking and intoxicated expressions of suicidal desires.  The Veteran was given a GAF score of 65.

An August 2010 VA mental health note reflects the Veteran's complaints of going through a stressful divorce with her husband of 13 years.  She denied self-harm or suicidal thoughts, hallucinations, delusions, obsessions or compulsions.  She reported sleeping "alright" with some night sweats when stressed.  She was pleasant and talkative with the clinician.  Her mood was "hopeful and content"; affect was congruent and euthymic; and speech was coherent, logical and not pressured.  She denied self-harm or suicidal thoughts, hallucinations, delusions, obsessions, or compulsions.  Her sensorium was clear and she was oriented to person, place and time. Her immediate, remote and recent memory was intact.  She showed good attention, concentration, insight and judgment.  She reported financial stressors and beginning a new relationship.  Her GAF score was 65.

The Veteran's August 2010 VA psychotherapy report notes the Veteran's was normally groomed, displayed adequate hygiene, exhibited a euthymic mood with mood congruent affect, and normal attention and concentration.  Her thought processes appeared to be racing with no current suicidal or homicidal ideation and no evidence of hallucinations.  Her speech was pressured with tangential content. She exhibited appropriate eye contact and mildly impaired judgment, insight and impulse.  She reported feeling good about following through with her decision for a divorce.

An October 2010 VA individual psychotherapy session report notes the Veteran's normal grooming, adequate hygiene, euphoric mood, congruent and full affect, distractible attention, and normal recent and remote memory.  She expressed no suicidal or homicidal ideations and no hallucinations.  Her speech was pressured, with content tangential and circumstantial.  She showed appropriate eye contact but her judgment, insight and impulse control appeared moderately impaired.  She stated her belief that her new boyfriend was her future husband and that she felt "like myself" with him.

The treating clinician of an October 2010 VA psychiatry treatment session notes the Veteran appeared pleasant, talkative and pleasant.  She exhibited an optimistic mood and a congruent and euthymic affect.  Her speech was coherent, logical, and not pressured.  She spoke with a moderate rate, slightly increase, and normal volume and rhythm.  She denied self-harm or suicidal thoughts, hallucinations, delusions, obsessions or compulsions.  Her sensorium was clear and she was oriented to person, place and time.  Her immediate, remote and recent memories were intact and she demonstrated good attention, concentration, insight and judgment.  The Veteran reported doing "better than ever", having a blossoming relationship with her boyfriend, and having many stressors off of her.  She stated she got a divorce, her finances were improving and she was back in touch with her family and friends.  The clinician assigned the Veteran a GAF score of 65. 

A November 2010 telephone note by Veteran's VA treating psychiatrist notes the Veteran described her mood as fine and exhibited no pressured speech over the phone.  The Veteran reported she worked as a trucker.  She denied thoughts of harming self or others, any sort of manic or hypomanic symptoms, and having hit her head, falling or using illicit drugs.

A December 2010 VA individual psychotherapy session report reflects the Veteran's normal grooming, adequate hygiene, and a vacillating mood between anxious, euthymic, and dysphoric.  The clinician noted a distractible attention and brief concentration.  Her recent and remote memory appeared normal and thought processes appeared racing with no current suicidal or homicidal ideations.  She maintained appropriate eye contact, exhibited moderately impaired judgment, insight, and impulse control, and spoke in a pressured manner with tangential content.  The Veteran was assessed as demonstrating a higher level of instability particularly leaning toward hypomanic to manic.  She reported to the psychotherapy session with her new husband and complained needing a medication dosage change because she was experiencing dilation of only one eye, staggering and mood swings.

A December 2010 VA mental health clinic note reflects the Veteran's complaints of feeling a lack of balance and concentration to the point of not feeling safe to drive her semi-truck.  She appeared well groomed, made good eye contact and spoke in a good tone, rate and volume. She did not exhibit tangential, circumstantial or pressured speech, or display suicidal or homicidal ideations.  Her thoughts were linear and did not contain delusional content.  Her perception and memory were intact.  Her judgment and insight were good.  She reported stress related to her financial situation because she did not feel comfortable driving her truck.  She reported feeling her imbalance when she decreased her cigarette smoking from two packs per day to a half pack per day about three weeks prior.  She report no mood, anxiety or irritability symptoms and denied any psychotic symptoms.

The January 2011 VA examination report diagnosed the Veteran with bipolar disorder type II and assigned an estimated GAF score of 50.  She appeared for the examination appropriately dressed; fairly well groomed; and without an appearance of acute distress, tremor or abnormal movement.  She was pleasant, cooperative, and spoke with a normal rate, rhythm and volume.  There was no looseness of associations, flight of ideas or blocking.  The clinician noted her sensorium was clear, mood was mildly dysphoric, affect was mood congruent and appropriate, and attention and concentration were fairly good.  The Veteran was able to recall three of three items and exhibited intact insight and judgment.  The Veteran endorsed feelings of worthlessness at times but denied feelings of hopelessness.  She complained of difficulty maintaining sleep.  She reported getting about eight hours of interrupted sleep per night with the help of medications.  She recounted waking up at night in sweats and having nervous twitching episodes and jumpy legs.  She complained about feeling "confused" at times, an inability to focus, losing track of conversations and having difficulty reading.  She described feeling paranoid at times, feeling very irritated and having outburst of anger.  She denied suicidal and homicidal ideations, panic attacks, hallucinations, delusions, obsessions or compulsions.  She denied impulsive behavior but reported a history of spending sprees during her previous marriage.  She conveyed having a poor appetite and difficulty maintaining her weight.  The Veteran denied using illicit drugs, quitting drinking alcohol in September 2010, and quitting smoking in January 2011.  She reported painting and writing, enjoying bowling but having lost interest in karaoke in the spring of 2009.  Veteran reported divorcing her husband of 13 years in September 2010 and marrying her current husband in October 2010.  She reported feeling isolated as most of her friends were her ex-husband's friends and her current association is mainly with her present husband.  She stated she does not have any children, her family members are dispersed in different states, and two of her brothers were recently deployed to Iraq.  The Veteran reported having worked as a barmaid, in construction and as a truck driver in the past.  She stated she worked as an owner/operator of a semi-truck since 2002 but at the end of 2010 she did not feel comfortable operating a semi-truck safely.  She expressed a belief that she could not work.  The clinician noted that the Veteran reported being unemployed since April 2010 following the forfeiture of her driver's license for driving while intoxicated and driving as an undesignated driver.

A May 2011 VA mental health record reflects that the Veteran was casually dressed and groomed.  She was pleasant and cooperative and made good eye contact.  She described her mood as pretty good, and she had a full, congruent affect.  Her speech was of normal tone, rate, and volume and was logical and goal directed.  There was no objective evidence of losing her way in a sentence, and no faltering of speech.  There was also no evidence of psychosis and she denied hallucinations and suicidal thoughts.  She spoke positively of life and seemed optimistic for the future.

An October 2011 VA addendum indicates that the Veteran was referred for a neuropsychological assessment that was conducted in June 2011.   At the neuropsychological assessment, the Veteran reported that she has noticed some increased cognitive difficulty off and on since about 1990 or 1991.  She denied having difficulty understanding what others say to her but would forget the topic of conversation in the middle of a discussion.  She reported difficulty finding the words she wanted to say and some difficulty with reading.  She stated that she could not retain what she had read and would sometimes skip lines when reading.  The Veteran also indicated that when writing she seemed to think faster than she wrote and would skip letters or whole words. She reported that her concentration was somewhat variable and her mind tended to wander off.  She had difficulty multi-tasking and would lose track of what she was doing in the middle of tasks.  She denied any confusion spells.  In addition, she reported difficulty with her short term memory.  She indicated that she had difficulty remembering if she had told someone something and would forget what she was doing or saying in the middle of the task.  She indicated that these memory difficulties were somewhat variable and she had both good days and bad days.  The Veteran further stated that she did have an increased difficulty losing things and relied on her husband for assistance with medications.  She denied any difficulty with dressing, grooming, or performing household chores.  She reported some increased difficulty with driving and felt unsafe driving due to poor concentration. The Veteran also reported a significant recent change in mood and personality.  She stated that she was more tense and irritable than usual and frequently snapping at her husband.

The clinician observed that the Veteran was appropriately dressed for the weather conditions and well groomed.  She was cooperative, friendly and attentive throughout the testing session.  She was ambulatory without assistance and there were no unusual motor symptoms noted.  Expressive and receptive language were within functional limits for the purposes of testing.  Her speech was normal for volume, rate, and prosody.  Her vision and hearing were within functional limits for the purposes of testing.  Mood was reported as euthymic and affect was broad and topic congruent.  She denied any hallucinations and no evidence of hallucinations was observed.  The Veteran's thought process at the time of testing appeared to be logical and goal directed.  Her insight appeared to be good to fair.  She completed all tasks as requested and was cooperative at all times.  She passed all validity checks contained within the battery and appeared to put forth full effort at all times.  The clinician commented that this was believed to be an accurate representation of her cognitive status at this point in time.

After the Veteran underwent a series of tests, the clinician stated that the Veteran's overall pattern of results suggested a high functioning individual.  In terms of attention, which was her primary complaint, she did quite well.  However, she often performed better on more complex tasks than she did on easier ones, which the clinician noted was suggestive of some anxiety or other emotional disturbance.  Her language and visuospatial skills were all quite good.  There were no difficulties noted with memory.  Her problem solving was also quite good.  Emotionally, she denied any current distress.  However, testing did indicate that her personality style was such that she typically reacted to the environment rather than thinking things through prior to acting.  The clinician further observed that the Veteran appeared to be the type to make decisions based on her gut or intuition rather than thoroughly evaluating the pros and cons.  The clinician, however, stated that the Veteran did have the ability to be thorough and more thoughtful in decision making, but was more comfortable in a more reactive type of style.  The clinician noticed that the Veteran appeared to lack adequate coping to deal with stressors and tended to feel helpless in the face of stressors.  The clinician stated that the Veteran tended to take in a lot of information when making observations in her world without the ability to piece them together in a meaningful relational way.  The clinician concluded that, in general, these things were likely the cause of her subjective difficulties with attention and concentration rather than any organic difficulty.

Based on this collective body of evidence, the Veteran's service-connected bipolar disorder more nearly approximates the criteria contemplated by the 30 percent rating.  In this regard, the Board sees that her bipolar disorder has been manifested by symptoms of a depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  The evidence of record shows that the Veteran has displayed some symptoms listed under the 50 percent rating.  In addition, she showed both positive and negative symptoms and overall there were more instances of when the Veteran did not meet or denied the listed symptoms.  Further, the Veteran was effectively able to establish and keep up social relationships including with estranged family members and religious organizations.  She even  got married in the course of 2010. Moreover, the evidence fails to show that her occupational impairment was a result of her bipolar disorder.  Rather, the Veteran lost her ability to drive because her driver's license was suspended due to a DUI ticket and she has been accompanying her husband on his truck driving trips.  Even the October 2011 clinician while acknowledging that some anxiety or other emotional disturbance affected her decision making process, the clinician, nevertheless, observed that overall the Veteran was a highly functioning individual.  Accordingly, the Board finds that a 50 percent disability is not warranted.

Additionally, the Board notes that the Veteran was assigned GAF scores ranging from an estimated score of 50 in January 2011 and 70 in May 2010.  However, most of the assigned GAF scores ranged from 60 and 65, suggesting mild to moderate symptoms.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Therefore, as the Veteran's bipolar disorder symptoms, as detailed previously, are contemplated by her 30 percent evaluation and, absent more severe symptoms, a higher rating is not warranted.

The Board further notes that the evidence of record reflects that the Veteran has additional symptoms that are not enumerated in the rating criteria, to include irritability; episodic concentration difficulties leading to difficulty reading and losing track of conversations; and interrupted sleep with nervous twitching episodes and jumpy legs.  See Mauerhan, supra.  However, the totality of the evidence of record does not more nearly approximate the criteria for a 50 percent rating.  Accordingly, the Board finds that the Veteran's symptoms do not more nearly approximate a rating in excess of 30 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disabilities at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected bipolar disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bipolar disorder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, the Board finds that the rating criteria of Diagnostic Code 9432 for the Veteran's service-connected bipolar disorder adequately contemplate the levels of cognitive, social, and occupational impairment that are demonstrated in the evidence of record.  The assigned GAF scores appear to accurately quantify the Veteran's overall level of impairment and are consistent with the 30 percent rating that has been assigned. 

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability rating may require a determination as to whether he or she is entitled to a total disability rating based on individual unemployability (TDIU). Entitlement to an individual unemployability is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).

The Board finds that the Veteran's bipolar disability does not preclude employment for the Veteran.  The Veteran stated in December 2010 that she felt a lack of balance and concentration to the point of not feeling safe to drive her semi-truck and in January 2011 that she believed she could not work.  The Veteran reported having her driver's license suspended because of her DUI ticket.  Furthermore, she stated she has worked as a barmaid and in construction in the past and was accompanying her husband on his truck driving trips.  Moreover, she reported working by singing karaoke gigs and selling her paintings.  Accordingly, the Board finds the Veteran's bipolar disability does not preclude the Veteran from employment and TDIU is not reasonably raised.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to an increased rating in excess of 30 percent for bipolar disorder, formerly diagnosed as major depression, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


